Citation Nr: 0410653
Decision Date: 04/23/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  97-17 543A	)	DATE JUN 17 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California





ORDER

      The following correction is made in a decision issued by the Board in this case on April 23, 2004:

      DOCKET NO. on page 1 is amended to read as follows:  
 
DOCKET NO.  97-17 543A



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0410653	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  97-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits in 
the amount of $8,352.



REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from August 1942 to March 1944.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 decision of the Committee on Waivers 
and Compromises (Committee) of the Regional Office (RO) of VA in 
Oakland, California.  In January 2002, the Board remanded this 
matter to the RO for the veteran to be afforded a personal hearing 
before a member of the Board (Veterans Law Judge).  The veteran 
has since withdrawn that request per May 2003 correspondence.  


FINDINGS OF FACT

1.  The overpayment of VA benefits in the amount of $8,352 was not 
due to the veteran's fraud, misrepresentation or bad faith.

2.  The creation of the debt was due in part to limited fault on 
the part of the veteran.

3.  The veteran changed his position to his detriment and reliance 
on these VA benefits.  He used the funds.  Recovery would cause 
hardship.



CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad 
faith of the veteran; however, recovery of the overpayment of VA 
benefits in the amount of $8,352 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The notice and duty-to-assist provisions of the do not 
apply in waiver of overpayment.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Background

In February 1994, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  In that form, the veteran 
indicated that he was not employed and was totally disabled.  In a 
July 1994 letter, the RO requested that the veteran submit income 
information.  He was told to submit this information as soon as 
possible, preferably within 60 days.  He was also told that if the 
information was not received within one year, he would not be paid 
before the date that the information was received.  In a September 
1994 rating decision, the veteran was granted entitlement to VA 
pension benefits, effective February 1994.  According to a VA Form 
21-8947, VA began paying the veteran improved pension benefits 
effective March 1994.  There is no record that the veteran had 
submitted income information prior to that date.  Further, there 
is no record that the veteran was notified to report changes in 
his income or net worth.  

In May 1996, an income verification report (EVR), was received 
from the veteran in which he indicated that he had income from 
retirement and from interest and dividends.  He listed his assets 
as being over $38,000 and as being located in a non-interest 
bearing bank account.  He also reported that he had unreimbursed 
medical expenses of $6060.  In a computerized printout, it was 
also noted that the veteran had income from the Social Security 
Administration.  His income was as follows for 1995: $7597 from 
the Social Security Administration; $1069 from retirement; and 
$6478 from interest and dividends.  His total income was $15,143.

The maximum annual rate of pension for a veteran with no 
dependents was $8037 in 1995.  Per 38 C.F.R. § 3.262(l), 
unreimbursed medical expenses exceeding 5% of the veteran's 
reported annual income are considered unusual and may be excluded.  
The veteran's medical expenses did not exceed 5% of his reported 
annual income.  The reported annual income was $15,143.  

In July 1996, the veteran was notified that VA was retroactively 
terminating his pension benefits effective January 1995 because 
his income exceeded the maximum annual rate.  This action resulted 
in the creation of the overpayment in the amount of $8,352.  The 
veteran requested a waiver of the recovery thereof.  In support of 
his claim, he submitted a financial status report.  In this 
report, he indicated that his monthly income was $1264; his 
monthly expenses were $1018; and his assets totaled over $45,000.  
Specifically, he reported that his assets included $11,883 in a 
checking account; $21,848 in a savings account; and $9,000 in 
annuities.

In an October 1996 decision, the Committee denied entitlement to a 
waiver of the recovery of the overpayment of VA improved pension 
benefits in the amount of $8,352.  The Committee determined that 
there was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the overpayment at 
issue.  The Committee further found that while there was little 
fault on the veteran's part in the creation of the overpayment, 
the other elements of "equity and good conscience" were not in his 
favor and denied the request for waiver.  

The veteran appealed that determination.  He maintains that he has 
little income and that repayment would cause undue hardship.  It 
is asserted that his assets are actually tied up in real estate 
and are not liquid.  It appears that the arguments were written by 
a person assisting the veteran, but he has signed the VA Form 9 on 
which they were submitted.  


Analysis

The Board finds that there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of the 
overpayment at issue.  In cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with respect 
to the creation of the overpayment at issue, and, therefore, 
waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in 
order to dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent 
regulation in this case provides that the standard of "equity and 
good conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 C.F.R. 
§ 1.965(a).  The elements of equity and good conscience are as 
follows: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue hardship, 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor; (6) 
changing position to one's detriment, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the debtor 
versus the fault of the VA.  In this case, the veteran did not 
timely respond to the RO's July 1994 request for income 
information.  The Board notes that it is the responsibility of the 
VA benefits recipient to notify VA of income information and 
changes in income status.  However, it appears that in this case, 
VA commenced payment to the veteran without the pertinent income 
information.  In addition, the veteran was not notified of his 
responsibilities as a pension recipient.  When he submitted his 
EVR for 1995, the RO was made aware that his income was excessive 
for VA improved pension benefits.  In sum, the veteran bears 
responsibility for his failure to timely report his income 
information within one year of the July 1994 letter and VA also 
bears responsibility for its actions, as noted.  

In viewing the elements of equity and good conscience, the Board 
concludes that recovery of the debt would be against equity and 
good conscience.  The veteran is a World War II veteran.  He is 
approximately 85 years old.  According to the VA form 21-526, 
there were adequate reasons to question his income at that time.  
He is blind in one eye.  He is permanently and totally disabled.  
Although in July 1994, there was a request for income information, 
there did not seem to be any control in place if the veteran did 
not respond.  Rather, in the face of no response, the AOJ issued 
an award in September 1994. Further, although the veteran has 
contested the liquidity of his income and assets, little was done 
to seek confirmation of the information.  

Based on the age of the veteran, the Board shall not remand.  
Based on the record at this time, the exact nature of the 
veteran's income and assets are not clear.  Based upon his age and 
life expectancy, recovery of the debt from a partially blind, 
permanently and totally disabled, 85-year veteran would be against 
the standards of equity and good conscience.  


ORDER

Entitlement to a waiver of the recovery of an overpayment of VA 
improved pension benefits in the amount of $8,352 is granted.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2




